internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-114873-98 date date corp a activity b c d e f g h i j k plr-114873-98 corp l m state n year a a b dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts corp a a taxable for-profit corporation conducts activity b and has two classes of common_stock outstanding class a voting_stock class a stock and class b non- voting_stock class b stock c and d husband and wife own all the class a stock and a majority of the class b stock the remaining class b stock is owned by e f g h i j and k in year a corp a formed corp l a nonprofit corporation tax-exempt under sec_501 of the internal_revenue_code to facilitate the conduct of activity b in contracting with m proposed transaction the parties propose the following transaction i c and d will contribute their class a stock to corp l ii c and d will sell part of their class b stock to corp l for a dollars in cash which is represented to be less than the fair_market_value of the stock plr-114873-98 iii corp a will redeem the remaining class b stock held by c and d as well as the class b stock held by e f g h i j and k for secured notes each of which will have a term of years and an interest rate of dollar_figure percent the aggregate consideration for the class b stock will be b dollars which is represented to be less than the fair_market_value of the stock iv corp a will convert to nonprofit status under applicable state n law by amending its corporate articles and by-laws v corp a will apply to the internal_revenue_service for exemption from federal_income_tax under sec_501 as an organization described in sec_501 representations the parties represent that a the conversion of corp a from profit to nonprofit status through amendment of its articles and by-laws will not cause its dissolution under state n law b corp a will continue to conduct its historic_business c corp a has no plan or intention to sell or otherwise dispose_of its assets except for dispositions made in the ordinary course of business ruling based solely on the information submitted and representations made and provided the tax-exempt status of corp a under sec_501 takes effect before proposed sec_1_337_d_-4 of the income_tax regulations becomes effective as a final_regulation the conversion of corp a from a taxable for-profit corporation to a tax- exempt nonprofit corporation will not result in the recognition of gain_or_loss under sec_336 and sec_337 caveats we express no opinion about the tax treatment of the transaction under any other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings in particular no opinion is expressed on a whether any transfer of class a stock or class b stock described above in step i or ii will be deductible in whole or part under sec_170 and b whether any redemption described above in step iii will be treated as an exchange under sec_302 plr-114873-98 the ruling in this letter is based on the facts and representations submitted under penalties of perjury in support of the request for a ruling verification of that information may be required as part of the audit process procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
